Citation Nr: 0833470	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-21 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left shoulder 
condition.

2.  Entitlement to service connection for atrial 
fibrillation.

3.  Entitlement to service connection for headaches.

4.  Entitlement to an increased rating for asthma.

5.  Entitlement to an increased rating for hypertension.

6.  Entitlement to an increased rating for left knee 
degenerative joint disease, currently evaluated as 10 percent 
disabling.  

7.  Entitlement to an increased rating for right knee 
degenerative joint disease, currently evaluated as 10 percent 
disabling.  

8.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss disability.

9.  Entitlement to a higher initial evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and October 2006 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The issues of service connection for atrial fibrillation and 
headaches and a higher initial rating for diabetes mellitus 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left shoulder disorder was not manifest in service and is 
unrelated to service.  

2.  The veteran's asthma does not produce an FEV-1 of 56-70 
percent of predicted, or an FEV-1/FVC of 56 to 70 percent, 
nor does it require daily inhalational or oral bronchodilator 
therapy or inhalational anti-inflammatory medication.

3.  The veteran's diastolic blood pressure is not 
predominantly 110 or more and his systolic blood pressure is 
not predominantly 200 or more.  

4.  The veteran's left knee range of motion is from 0 to 130 
degrees.  

5.  The veteran left knee disability is not productive of 
recurrent subluxation or lateral instability.

6.  The veteran's right knee range of motion is from 0 to 115 
degrees and there is no evidence. 

7.  The veteran's right knee disability is productive of 
slight recurrent subluxation and lateral instability.

8.  The veteran's hearing loss is no worse than level III for 
either ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left shoulder 
condition are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 
(2007).

3.  The criteria for a disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2007).

4.  The criteria for a disability rating in excess of 10 
percent for left knee degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5010, 5260-61 (2007).

5.  The criteria for a disability rating in excess of 10 
percent for right knee degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5010, 5260-61 (2007).

6.  The criteria for a separate 10 percent rating for right 
knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2007).

7.  The criteria for a compensable disability rating for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

For increased-compensation claims, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  The veteran is also to be 
notified of effective dates and degree of disability for 
claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO's April 2004, July 2005, and May 2006 letters 
described most of the evidence necessary to substantiate a 
claim for an increased rating, identified what evidence VA 
had collected and was collecting, requested the veteran to 
send in particular documents and information, identified 
evidence (including lay statements and medical evidence) that 
might be helpful in establishing his claim, and invited the 
veteran to send VA whatever evidence he had in his possession 
pertaining to his claim.  The letters did not describe the 
particular rating criteria used in evaluating asthma, 
hypertension, degenerative joint disease, or hearing loss.   
Although the veteran has not raised any notice issues, the 
failure to provide complete, timely notice to the veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
letters.  During the examinations which were conducted, he 
was asked about the effects of the disabilities on his daily 
living, he indicated that he was retired, and information to 
rate the veteran under the rating schedule criteria was 
obtained.  Thus, notwithstanding the lack of notice, the 
veteran provided the required evidence.  The veteran thus had 
a meaningful opportunity to participate in the adjudication 
process, so the veteran was not prejudiced by the delay in 
receiving all required notice.  See Overton v. Nicholson, 20 
Vet. App. 427, 439-444 (2006) (failure to provide timely 
notice is harmless if the claimant had a meaningful 
opportunity to participate in the processing of the claim).  
The claim was readjudicated in the October 2006 statement of 
the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as a statement 
of the case, is sufficient to cure a timing defect).

Concerning the service connection claim being decided, the 
duty to notify was satisfied through an April 2004 letter to 
the veteran that addressed all three notice elements.  The 
letter informed the veteran of the evidence required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  There is no 
prejudice to the veteran not receiving effective date and 
degree of disability information required by Dingess until 
May 2006; the claim is being denied, thus, effective date and 
degree of disability are moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and statements 
from the veteran.  VA examinations were conducted in October 
2006 for asthma, hypertension, degenerative joint disease, 
and bilateral hearing loss.  A left shoulder event, disease, 
or injury is not shown in service.  Therefore, the Board 
concludes that an examination for this claimed disability is 
not necessary to decide the claim.  VA has satisfied its 
assistance duties.

I.  Service connection for left shoulder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records are silent for reference to left 
shoulder problems.  On VA evaluation in August 1994, the 
veteran complained of a chronic problem with left shoulder 
discomfort since being injured in an explosion at a Navy base 
in 1991 or 1992.  This was many years after service.  In 
February 1995, evaluation revealed left shoulder tenderness 
and the impression was left shoulder bursitis.  Left shoulder 
arthralgias were the impression in March 1997.  Assuming, 
without conceding, that the veteran has a current left 
shoulder disorder, there is no competent medical evidence of 
record indicating that it is related to service.  
Accordingly, service connection for left shoulder disorder is 
not warranted.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

II.  Higher ratings

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), and in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in initial and increased rating cases, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.  The Board concludes that the disabilities 
have not significantly changed and that uniform ratings are 
warranted.  

Asthma

The veteran's appeals the RO's March 2005 decision rating his 
asthma as 10 percent disabling under Diagnostic Code 6602, 
which is most appropriate, as it is for bronchial asthma and 
that is what service connection is in effect for.  See Butts 
v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  

Under Diagnostic Code 6602, a 10 percent rating is warranted 
for an FEV-1 of 71 to 80 percent of predicted, or; an FEV-
1/FVC of 71 to 80 percent, or; intermittent inhalational or 
oral bronchodilator therapy.  A 30 percent rating is 
warranted for an FEV-1 of 56-70 percent of predicted, or; an 
FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.

On VA examination in October 2004, the veteran stated that he 
takes no daily medication for his asthma and that he was not 
on nebulizers.  The last time he had been nebulized was 3 
months beforehand.  He indicated that his symptoms were 
usually chest tightness, shortness of breath, wheezing, and 
some mild coughing.  His baseline on a day to basis was 
normal.  Examination revealed no wheezing, rhonchi, or rales, 
and pulmonary function tests revealed normal spirometry.  In 
light of this evidence, a higher rating than 10 percent is 
not warranted for the veteran's service-connected asthma.  
The evidence shows that the veteran does not have an FEV-1 of 
56-70 percent of predicted, or; an FEV-1/FVC of 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

Hypertension

The veteran's appeals the RO's March 2005 decision rating his 
hypertension as 10 percent disabling under Diagnostic Code 
7101, which is most appropriate, as it is for hypertensive 
vascular disease and service connection is in effect for 
hypertension.  See Butts.  

Diagnostic Code 7101 provides for a 10 percent rating when 
diastolic pressure is predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more; a 10 percent 
evaluation is the minimal evaluation if the individual has a 
history of diastolic pressure predominantly 100 or more and 
requires continuous medication for control.  A 20 percent 
rating is provided when the diastolic pressure is 
predominantly 110 or more, or if systolic pressure 
predominantly 200 or more.  

On private evaluation in July 2003, the veteran's blood 
pressure was 150/68.  At the time of the VA examination in 
October 2004, the veteran reported that his blood pressure 
was usually in the 150's systolically.  The examination 
revealed his blood pressures to be 161/77, 156/75, and 
164/75.  In light of the evidence showing that the veteran's 
diastolic pressures are not predominantly 110 or more and his 
systolic pressures are not predominantly 200 or more, a 
rating higher than 10 percent is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

Knees

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Left Knee

The veteran's appeals the RO's March 2005 decision rating his 
left knee degenerative joint disease as 10 percent disabling 
under Diagnostic Code 5010-5257.  Diagnostic Code 5010 is 
most appropriate as service connection is in effect for 
degenerative joint disease.  See Butts.

Diagnostic Code 5010 indicates to rate traumatic arthritis as 
degenerative arthritis, and Diagnostic Code 5003 for 
degenerative arthritis indicates to rate it based on 
limitation of motion of the affected joint.  Under Diagnostic 
Code 5260, knee flexion limited to 60 degrees warrants a 0 
percent rating.  Knee flexion limited to 45 degrees warrants 
a 10 percent rating, and knee flexion limited to 30 degrees 
warrants a 20 percent rating.  The veteran's left knee 
flexion does not nearly approximate limitation of flexion to 
30 degrees, even when 38 C.F.R. §§ 4.40, 4.45 are considered.  
On VA examination in October 2004, the veteran's left knee 
had tenderness and mild crepitations but flexion was to 130 
degrees, even with repetitive use.   See DeLuca v. Brown, 8 
Vet. App. 202, 207-08 (1995).  Limitation of flexion of the 
left knee does not meet the criteria for the assignment of a 
0 percent rating under Diagnostic Code 5260, and the current 
10 percent rating is assigned on the basis of painful motion.  
Therefore, a higher rating than 10 percent is not warranted.

A separation rating is not warranted for limitation of 
extension of the left knee, as the veteran has full extension 
to 0 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261; 
VAOGCPREC 9-04.  

A separate rating could be assigned under Diagnostic Code 
5257 if there were a service-connected slight or greater 
recurrent subluxation or lateral instability.  However, the 
VA examination showed that the veteran had no motion with 
varus or valgus stress and that he had a negative anterior 
drawer and Lachman's.  There is no evidence of slight or more 
recurrent subluxation or lateral instability.  Accordingly, a 
separate compensable rating under Diagnostic Code 5257 is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Right knee

The veteran's appeals the RO's March 2005 decision rating his 
right knee degenerative joint disease as 10 percent disabling 
under Diagnostic Code 5010-5257.  Diagnostic Code 5010 is 
most appropriate, as it is for degenerative joint disease 
which is what service connection is in effect for.  See 
Butts.

The same criteria mentioned above applicable for the left 
knee apply to the right knee.  The veteran's right knee 
flexion does not nearly approximate limitation of flexion to 
30 degrees, even when 38 C.F.R. §§ 4.40, 4.45 are considered.  
On VA examination in October 2004, the veteran's right knee 
had tenderness and significant crepitations but flexion was 
to 115 degrees, even with repetitive use.   See DeLuca.  
Limitation of flexion of the right knee does not meet the 
criteria for the assignment of a 0 percent rating under 
Diagnostic Code 5260, and the current 10 percent rating is 
assigned on the basis of painful motion.  Therefore, a higher 
rating than 10 percent is not warranted.

A separation rating is not warranted for limitation of 
extension of the right knee, as the veteran has full 
extension to 0 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5261; VAOGCPREC 9-04.  

A separate rating could be assigned under Diagnostic Code 
5257 if there were a service-connected slight or greater 
recurrent subluxation or lateral instability.  Here, the 
veteran complains of slight right knee instability, which is 
consistent with the clinical findings of grinding and 
crepitus on objective demonstration.  Thus, a separate 10 
percent rating is warranted under Diagnostic Code 5257.  

Hearing loss

The veteran's appeals the RO's March 2005 decision rating his 
bilateral hearing loss disability as noncompensable under 
38 C.F.R. § 4.85, Diagnostic Code 6100, which is the most 
appropriate because it is the only Diagnostic Code for 
hearing loss.  

In Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992), the 
Court noted that the assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  The test 
procedures required to measure hearing loss disability are 
set forth at 38 C.F.R. § 4.85 and are, therefore, uniform in 
evaluating hearing loss disability.  Thus, an examination 
that meets the requirements of 38 C.F.R. § 4.85 and the 
assignment of the disability evaluation through the 
mechanical application of the rating schedule, as recognized 
by the Court in Lendemann, would meet the statutory and 
regulatory requirements that the rating be based, as far as 
practicable, upon the average impairment of earning capacity.  
See 38 U.S.C.A. § 1155.   

On VA examination in October 2004, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
45
40
LEFT
25
20
40
40
50

Speech recognition scores, using the Maryland CNC test, were 
80 percent in the right ear and of 80 percent in the left 
ear.

These findings, using 38 C.F.R. § 4.85, Table VI, yield Roman 
numeral III for each ear.  These numeric designations yield a 
noncompensable evaluation using 38 C.F.R. § 4.85, Table VII.

Patterns of exceptional hearing loss are covered in 38 C.F.R. 
§ 4.86.  Section 4.86(a) provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  See 38 C.F.R. § 4.86(a).  
Section 4.86(b) provides that when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

The audiometric results do not meet the requirements of 
38 C.F.R. § 4.86(a) or (b) for either ear and so those 
provisions do not assist the veteran with his claim. 

Given the above, a compensable rating is not warranted for 
bilateral hearing loss disability under the rating schedule.  
The audiometry accords with a noncompensable rating under 
Diagnostic Code 6100.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

Service connection for left shoulder condition is denied.

An increased rating for asthma is denied.

An increased rating for hypertension is denied.

An increased rating for left knee degenerative joint disease 
is denied.

An increased rating for right knee degenerative joint disease 
is denied.

A separate 10 percent rating for right knee instability is 
allowed, subject to the regulations governing the award of 
monetary benefits.

An increased rating for bilateral hearing loss disability is 
denied.


REMAND

Headaches

Service medical records show treatment in service for skull 
pain in August and September 1980, with a sensation of a 
swollen head, and orthostatic hypertension was suspected.  

The veteran contended on VA examination in October 2004 that 
he has headaches secondary to his service-connected 
hypertension.  The examiner did not indicate whether a 
diagnosis of headaches is warranted or whether such is 
related to service or caused or aggravated by his 
service-connected hypertension.  Moreover, the RO has not 
provided the veteran with notice concerning secondary service 
connection nor has it considered secondary service 
connection.  A VA examination should be conducted, and the 
claim should be readjudicated, including on a secondary 
basis.  

Atrial Fibrillation

The RO denied service connection for atrial fibrillation in 
August 1972.  That decision is final.  38 U.S.C.A. § 7105 
(West 2002).  The basis for the RO's decision was that while 
atrial fibrillation was shown in service, it was not 
currently shown.  The veteran applied to reopen in March 
2004.  The RO failed to acknowledge that service connection 
for atrial fibrillation was previously denied, and it did not 
send the veteran the notice required by Kent v. Nicholson, 20 
Vet. App. 1 (2006), concerning the evidence necessary to 
reopen previously denied claims.  Instead, it merely 
adjudicated the claim on the merits.  Remand is required.  

Diabetes mellitus 

Under Diagnostic Code 7913, diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet, warrants a 20 percent rating.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities warrants a 40 percent rating.  A VA examination 
has not been conducted.  There is no medical evidence 
indicating whether insulin, restricted diet, and regulation 
of activities is currently necessary for the veteran's 
service-connected diabetes mellitus.  Accordingly, a VA 
examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for service connection for 
headaches on a secondary basis; and 
that is necessary to reopen his claim 
for service connection for atrial 
fibrillation; (2) the information and 
evidence that VA will seek to provide; 
(3) the information and evidence the 
claimant is expected to provide; and 
(4) request that he provide any 
evidence in his possession that 
pertains to his claims.  

The notice should include the proper 
standard for new and material evidence 
and an explanation of what the evidence 
must show to reopen this veteran's 
claim for service connection for atrial 
fibrillation that was denied in August 
1972.  Again, VA must tell the veteran 
the basis for the previous denial and 
what the evidence must show in order to 
reopen his particular claim.

2.  Thereafter, schedule the veteran 
for an appropriate VA examination to 
determine whether it is at least as 
likely as not (50 percent probability 
or greater) that the veteran's current 
headaches had their onset during active 
service or are related to any 
in-service disease or injury.  
Alternatively, the examiner must opine 
as to whether it is at least as likely 
as not that the veteran's current 
headaches were either (a) caused by, or 
(b) aggravated by his service-connected 
hypertension.  The claims folder must 
be made available and reviewed by the 
examiner and he or she must set forth 
all findings and conclusions, with a 
rationale, in a legible report.

3.  Schedule the veteran for an 
appropriate VA examination to assess 
the nature and severity of the 
veteran's diabetes mellitus.  Provide 
the examiner with the claims file.  All 
necessary special studies or tests are 
to be accomplished.  The examiner is to 
review the claims folder, including the 
service medical records, and all post-
service records.  

The examiner must express an opinion as 
to whether the veteran's diabetes 
mellitus requires insulin, restricted 
diet, and regulation of activities 
(avoidance of strenuous occupational 
and recreational activities).

He or she must also identify all 
manifestations of the veteran's 
diabetes mellitus.  In doing so, the 
examiner must comment as to whether the 
veteran has peripheral neuropathy of 
any extremity as well as any visual 
impairment.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Thereafter, again consider the 
veteran's pending claims in light of all 
additional evidence added to the record 
since the May 2006 and March 2007 
statements of the case.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


